970 So. 2d 504 (2007)
Carolyn J. WRIGHT, Michael Bornstein, Anita Mitchell, Gladys D. Van Otteren and Patricia M. High, Appellants,
v.
Lois FRANKEL, as mayor of City of West Palm Beach, a municipality of the State of Florida; Isaac Robinson, Jr.; Geraldine Muoio; James Exline; Kimberly Mitchell; and William Moss, as city commissioners of the City of West Palm Beach, a municipality of the State of Florida, and City of West Palm Beach, a municipality of the State of Florida, Appellees.
Nos. 4D06-3386, 4D06-3697.
District Court of Appeal of Florida, Fourth District.
December 31, 2007.
Rehearing Denied December 31, 2007.
Thomas R. Julin and Patricia Acosta of Hunton & Williams LLP, Miami, for appellants.
Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh, Compiani & Vargas, P.A., Brian B. Joslyn and Richard A. Jarolem of Casey, Ciklin, Lubitz, Martens, McBane & O'Connell, and Claudia M. McKenna, City Attorney, West Palm Beach, for appellees.

ON MOTION FOR REHEARING EN BANC
TAYLOR, J.
We deny the motion for rehearing en banc but certify the following question to the Florida Supreme Court as a question of great public importance:
WHERE A CITY CHARTER PROVIDES FOR A CITIZEN-INITIATED REFERENDUM PROCESS TO ENACT AN ORDINANCE, AND A CITY DECLINES TO PLACE A CITIZEN-INITIATED ORDINANCE ON THE BALLOT IN ACCORDANCE WITH THE CHARTER PROVISIONS, IS LACHES A DEFENSE TO A MANDAMUS PETITION BROUGHT BY THE CITIZENS TO REQUIRE THE CITY COMMISSION TO PLACE THE PROPOSED ORDINANCE ON THE BALLOT?
SHAHOOD, C.J., STONE, WARNER, POLEN, FARMER, STEVENSON, GROSS and MAY, JJ., concur.
GUNTHER, KLEIN and HAZOURI, JJ., recused.